EXHIBIT 10.32.8






Final Execution Version


MASTER SUB-ADVISORY AGREEMENT


ADDENDUM THREE


This Master Sub-Advisory Agreement Addendum Three is made this 7th day of May,
2018 (this “Addendum”), by and among Athene Asset Management LLC (f/k/a Athene
Asset Management, L.P.), a Delaware limited liability company (the “Investment
Manager”), Apollo Capital Management, L.P., a Delaware limited partnership
(“ACM”), Apollo Global Real Estate Management, L.P., a Delaware limited
partnership (“AGREM”), ARM Manager LLC, a Delaware limited liability company
(“ARM”), Apollo Longevity, LLC, a Delaware limited liability company (“ALL”) and
Apollo Emerging Markets, LLC, a Delaware limited liability company (“AEM” and
together with ACM, AGREM, ARM and ALL, the “Sub-Advisors), pursuant to that
certain Second Amended and Restated Master Sub-Advisory Agreement, effective as
of April 1, 2014 (as further amended, supplemented or modified from time to
time, the “Master Sub-Advisory Agreement”) by and among the Investment Manager
and the Sub-Advisors. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Master Sub-Advisory Agreement.


WHEREAS, the Investment Manager and the Sub-Advisors entered into the Master
Sub-Advisory Agreement pursuant to which the Investment Manager retained the
Sub- Advisors to manage an investment portfolio of one or more Accounts;


WHEREAS, Section 2(k) of the Master Sub-Advisory Agreement provides that the
parties may enter into an arrangement, either pursuant to an Addendum or other
written arrangement, whereby the Sub-Advisor would have discretion with respect
to certain transactions other than as set forth in Section 2(a) of the Master
Sub-Advisory Agreement, such as to execute transactions for the Accounts without
seeking prior consent from the Investment Manager so long as they fit within,
among other things, certain prescribed guidelines;


WHEREAS, one or more Accounts desire to invest in Apollo Hybrid Value Fund, (the
“HV Fund”), and in connection with such investment, one or more Accounts also
desire to invest on an incremental direct investment basis, following the same
strategy as the HV Fund, alongside (but not through or part of) the HV Fund (the
“Hybrid Value Managed Account”) via an investment in AA Direct, L.P., a Delaware
limited partnership formed to facilitate the Hybrid Value Managed Account (“AA
Direct”);


WHEREAS, the Investment Manager and Sub-Advisors desire to permit ACM to provide
advice and execute certain transactions for the Accounts with respect to the
Hybrid Value Managed Account and have agreed to the payment of certain fees for
services provided by the Sub-Advisors to the Investment Manager in respect of
the Hybrid Value Managed Account as set forth in Schedule 2-5 attached hereto;
and


WHEREAS, this Addendum shall be attached to, amend and become a part of the
Master Sub-Advisory Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


1.Amendments to Schedule 2-1 of the Master Sub-Advisory Agreement. Schedule 2-1
of the Master Sub-Advisory Agreement is hereby amended and replaced in its
entirety with Exhibit A attached hereto.


2.Amendments to Schedule 2 of the Master Sub-Advisory Agreement. Schedule 2 of
the Master Sub-Advisory Agreement is hereby amended to include as Schedule 2-5,
the form of Exhibit B attached hereto.


3.Amendments to Schedule 3 of the Master Sub-Advisory Agreement. Schedule 3 of
the Master Sub-Advisory Agreement is hereby amended to include as Schedule 3-1,
the form of Exhibit C hereto.


4.Addendum to Master Sub-Advisory Agreement. This Addendum constitutes an
Addendum to the Master Sub-Advisory Agreement (as such term is defined in
Section 1 of the Master Sub-Advisory Agreement). This Addendum shall be deemed
to be attached to, amend and become a part of the Master Sub-Advisory Agreement
and the terms of the Master Sub-Advisory Agreement shall be amended,
supplemented or modified by the terms of this Addendum as applicable. Any
reference to “this Agreement” in the Master Sub-Advisory Agreement shall be
deemed to include the terms set forth in this Addendum.


5.Ratification. Except with respect to matters expressly provided for herein,
all terms, provisions and conditions of the Master Sub-Advisory Agreement are
hereby ratified and shall remain unchanged and continue in full force and
effect.


6.Conflicts. In the event of any conflict or inconsistency between the terms of
this Addendum and those of the Master Sub-Advisory Agreement, this Addendum will
control.






1

--------------------------------------------------------------------------------


EXHIBIT 10.32.8






IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their respective duly authorized officers as of the date and year first above
written.


ATHENE ASSET MANAGEMENT LLC
                
/s/ James R. Belardi
Name: James R. Belardi
Title: Chief Executive Officer




APOLLO CAPITAL MANAGEMENT, L.P.
                
By: Apollo Capital Management, GP, LLC,
its General Partner




/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President




APOLLO GLOBAL REAL ESTATE MANAGEMENT, L.P.
                
By: Apollo Global Real Estate Management, GP, LLC,
its General Partner


/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President


ARM MANAGER LLC


                            
/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President




APOLLO LONGEVITY, LLC
                
By: Apollo Capital Management L.P., its sole member
By: Apollo Capital Management GP, LLC, its General Partner


/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President


APOLLO EMERGING MARKETS, LLC
                
By: Apollo Capital Management L.P., its sole member
By: Apollo Capital Management GP, LLC, its General Partner


/s/ Joseph D. Glatt
Name: Joseph D. Glatt
Title: Vice President




Signature Page to Master Sub-Advisory Agreement Addendum Three

--------------------------------------------------------------------------------


EXHIBIT 10.32.8






Exhibit A


Schedule 2-1


Management Fee Schedule (all Sub-Advisors other than Apollo Royalties Management
LLC)


1.
Management Fee. In consideration of the services performed under the Agreement,
the Investment Manager shall pay to the Sub-Advisors (allocated among such
Sub-Advisors as such Sub-Advisors shall determine) a management fee (the
“Management Fee”), calculated and paid quarterly in arrears as a percentage of
Average Month-End Net Asset Value of assets in all the Accounts managed by the
Sub-Advisors (unless otherwise agreed to by the parties1), (other than Third
Party CLO Equity Managed Account (as described on Schedule 2-3)2 and the Hybrid
Value Managed Account (as described on Schedule 2-53)) pursuant to the following
schedule, which shall take effect with respect to new and existing assets as of
January 1, 2017:



























1 For the avoidance of doubt but subject to Section 2(a), to the extent that a
Sub-Adviser invests on behalf of the Account in an affiliate-managed CLO (a) to
the extent that such investment is on a secondary basis in one of the debt
and/or equity tranches of such CLO, the Account will be charged fees pursuant to
this Schedule 2-1; and (b) to the extent that such investment is on a primary
basis, the agreement governing the Account’s investment into the affiliate-
managed CLO will govern the treatment of fees in such instance (and not, for the
avoidance of doubt, this Schedule 2-1). In addition, the Investment Manager
shall be responsible for any servicing fees associated with the sub-advised
mortgage and mezzanine real estate loan portfolio.
2 For the avoidance of doubt, this fee schedule does not apply to future or
existing investments in Apollo funds (which as of the date hereof includes but
is not limited to TRF, COF 3, SCRF IV, AA Direct, EPFs, FCIs, all the ALM and
ALME CLO sand related warehouses, the levered CMBS funds and APC), or to any
investments made by Apollo Royalties Management LLC. Additionally, this fee
schedule does not apply to investments in MCF CLO II (f/k/a Kirkwood), which is
covered by Schedule 2-3 hereof). Fees with respect to the Third Party CLO Equity
Managed Account are charged pursuant to Schedule 2-3, and the Project Orange
Trade will be included in the Third Party CLO Equity Managed Account and charged
accordingly.
3 Fees with respect to the Hybrid Value Managed Account are charged pursuant to
Schedule 2-5. In addition, fees with respect to the Hybrid Value Managed Account
are in addition to, and not set-off against, the fees charged by the HV Fund.


Exhibit A

--------------------------------------------------------------------------------

EXHIBIT 10.32.8








Assets Under Management4
 
Management Fee Rate5
< $10,000,000,000
 
40 bps (0.40%) per annum
≥ $10,000,000,000 and < $12,440,936,389
 
35 bps (0.35%) per annum
> $12,440,936,389 and < $16,000,000,000
 
40 bps (0.40%) per annum
> $16,000,000,000
 
35 bps (0.35%) per annum





The “Average Month-End Net Asset Value” shall be the average of the month-end
aggregate net asset value of the Accounts during the calendar quarter. If the
period in respect of which a Management Fee is payable is less than a calendar
quarter, then the Management Fee shall be pro rated accordingly. For the
avoidance of doubt, for a given month, Average Month-End Net Asset Value shall
be calculated based on trade date holdings plus accrued interest.


2.
Valuation. Each Sub-Advisor, through its designee, shall (i) be responsible for
determining the value of the assets that are purchased for the Accounts that it
manages in accordance with such Sub-Advisor’s existing policies and procedures,
and (ii) shall use commercially reasonable efforts to submit a proposed
valuation of such Accounts within 5 business days (but in no event later than 6
business days) following each month-end to the Investment Manager. The parties
hereto agree to negotiate in good faith as to any objections raised by the
Investment Manager about the valuation of assets in the Accounts for purposes of
determining the Management Fees.



3.
Payment of Fees. The Management Fee will be calculated, billed, and paid
quarterly in arrears, based on the Average Month-End Net Asset Value as of the
last business day of each and all of the three calendar months during the
relevant quarter, or in the case of any partial quarterly period, the last day
of each calendar month during the relevant period and the last business day of
such period. The Investment Manager will pay any Management Fees payable
hereunder within 30 calendar days following receipt by the Investment Manager of
an invoice for such fee, detailing the calculation of such fee. The Investment
Manager and the Sub- Advisors shall agree on the form and substance of such
invoice before the first Management Fee billing cycle. Upon termination of the
Agreement, any outstanding Management Fee shall become immediately payable by
the Investment Manager.





4 “Assets Under Management” shall be calculated in the aggregate to include the
investment assets of or relating to Athene Holding Ltd. (“Athene”) and its
subsidiaries, managed by ACM, AGREM, ARM, ALL, AEM or an affiliate thereof,
whether under this Agreement or separate sub-advisory agreement with the
Investment Manager, including cash and all assets in surplus accounts and funds
withheld accounts, modified coinsurance accounts and reinsurance trusts
supporting reinsurance agreements entered into by Athene (collectively, “Athene
Accounts”) and managed by ACM, AGREM, ARM, ALL and AEM. For the avoidance of
doubt, Assets Under Management shall not include future or existing investments
in Apollo managed funds (which as of the date hereof includes but is not limited
to TRF, COF 3, EPFs, FCIs, all the ALM, ALME or other affiliated CLOs or
CLO-sponsored vehicles and related warehouses, APC, the levered CMBS funds) or
any investments made by Apollo Royalties Management LLC; provided, that,
notwithstanding the foregoing, (a) Assets Under Management shall include
investment by any Athene Accounts in the Hybrid Value Managed Account
(including, without limitation investment through AA Direct) and (b) to the
extent that the Account invests in any affiliated CLO or CLO-sponsored vehicle
pursuant to which the Account is charged fees pursuant to this Schedule 2-1,
such investment in such affiliated CLO or CLO-sponsored vehicle shall be
included in Assets Under Management.
5 For the avoidance of doubt, this Schedule 2-1 shall not apply to any Apollo
controlled investment entities, the fee schedule of which shall be governed by a
separate schedule or other governing document.




4.
Incentive Fees. For the avoidance of doubt, the provisions governing incentive
fees on existing assets remain intact and shall not be deemed amended by this
Agreement. The Investment Manager and each Sub-Advisor may agree in writing from
time to time on an incentive fee with respect to particular investments or asset
classes managed by such Sub- Advisor.





Exhibit A

--------------------------------------------------------------------------------


EXHIBIT 10.32.8






Exhibit B


Schedule 2-5


Hybrid Value Managed Account




1)
Management Fee. In consideration of the services performed under the Agreement
and pursuant to this Schedule 2-5, the Investment Manager shall pay a management
fee (the “Management Fee”), calculated and paid quarterly in arrears equal to 50
bps (0.50%) per annum on the quarter end cost basis of invested securities in
the Hybrid Value Managed Account.



2)
Payment of Fees. The Management Fee will be calculated, billed, and paid
quarterly in arrears, as of the last business day of each and all of the four
calendar quarters during the relevant calendar year, or in the case of any
partial annual period, the last day of each calendar quarter during the relevant
period and the last business day of such period. The Investment Manager will pay
any Management Fees payable hereunder within 30 calendar days following receipt
by the Investment Manager of an invoice for such fee, detailing the calculation
of such fee. The Investment Manager and the Sub-Advisors shall agree on the form
and substance of such invoice before the first Management Fee billing cycle.
Upon termination of the Agreement, any outstanding Management Fee shall become
immediately payable by the Investment Manager.



3)
Incentive Fee. In addition to the Management Fee set forth above, the Investment
Manager shall pay to ACM an incentive fee equal to three percent (3%) of the
realized proceeds (including principal repayments and coupon payments,
“Proceeds”) in excess of the cost of each investment recommended by ACM pursuant
to this Schedule 2-5 and return of the Preferred Return with respect to each
investment, each as fully described below (the “Incentive Fee” and together with
the Management Fee, the “Fees”). Specifically, Proceeds from each investment
will be allocated as follows:



(i)
First, to the Investment Manager’s applicable clients (the “Clients”) until such
Clients have received an amount equal to the aggregate amount of capital
contributions made by such Clients to the Hybrid Value Managed Account
(including any Management Fees paid pursuant to this Schedule 2-5 and related to
the Hybrid Value Managed Account);



(ii)
Second, to the applicable Clients until such Clients have received an amount
equal to interest at the rate of eight percent (8%) per annum, compounded
annually, on the aggregate amount of capital contributions made by such Clients
to the Hybrid Value Managed Account (including on any Management Fees paid
pursuant to this Schedule 2-5 and related to the Hybrid Value Managed Account)
until the relevant dates on which amounts representing such capital
contributions and the priority return thereon are distributed;



(iii)
Third, 100% to ACM until ACM has received an amount equal to 3% of the sum of
the allocations made pursuant to item (ii) above and amounts then and previously
allocated pursuant to this item (iii); and



(iv)
Finally, 97% to the applicable Clients and 3% to ACM.



Upon the termination of the Agreement, a clawback calculation will be completed
based on the aggregate Proceeds received from all realized investments
recommended by ACM pursuant hereto, and ACM shall be required to repay any
Incentive Fee previously paid to ACM to the extent that any realized losses from
investments recommended by ACM pursuant to this Schedule 2-5 remain unreturned
to the applicable Clients upon such termination.


4)
Incentive Fee Payment. Incentive Fee will be paid quarterly in arrears. As
referenced in Schedule 2.1, provisions governing incentive fees on existing
assets remain intact and shall not be deemed amended by this Agreement. The
Investment Manager and each Sub- Advisor may in addition agree in writing from
time to time on an incentive fee with respect to particular investments or asset
classes managed by such Sub-Advisor.







Exhibit B

--------------------------------------------------------------------------------


EXHIBIT 10.32.8






Exhibit C


Schedule 3-1


Hybrid Value Managed Account - Investment Guidelines




The Investment Guidelines related to the Hybrid Value Managed Account shall be
consistent with those contained in the governing documents of AA Direct.
Furthermore, each investment made by the Accounts in respect of the HV Fund,
shall also be made by the Accounts with respect to the Hybrid Value Managed
Account on pro rata based on the amount of capital in the HV Fund and the Hybrid
Value Managed Account by clients of the Investment Manager. Notwithstanding the
foregoing, the Investment Manager may revoke such investment discretion at any
time upon notice to ACM. This Schedule 3-1 and the Schedule 4 attached to the
Agreement may otherwise be amended, supplemented or modified from time to time
as agreed to in writing solely by the Investment Manager and ACM without a
formal amendment to the Agreement.




Exhibit C